Case: 2:18-md-02846-EAS-KAJ Doc #: 327 Filed: 01/31/20 Page: 1 of 6 PAGEID #: 3560




   Phillip Meredith




      Phillip Meredith




      Texas



      Eastern District of Texas, Beaumont Division
Case: 2:18-md-02846-EAS-KAJ Doc #: 327 Filed: 01/31/20 Page: 2 of 6 PAGEID #: 3561
Case: 2:18-md-02846-EAS-KAJ Doc #: 327 Filed: 01/31/20 Page: 3 of 6 PAGEID #: 3562
Case: 2:18-md-02846-EAS-KAJ Doc #: 327 Filed: 01/31/20 Page: 4 of 6 PAGEID #: 3563




                                              01/12/2015
Case: 2:18-md-02846-EAS-KAJ Doc #: 327 Filed: 01/31/20 Page: 5 of 6 PAGEID #: 3564
Case: 2:18-md-02846-EAS-KAJ Doc #: 327 Filed: 01/31/20 Page: 6 of 6 PAGEID #: 3565



                                              Christopher T. Kirchmer


                                                  Provost Umphrey Law Firm LLP
                                                  490 Park St.
                                                  Beaumont, Texas 77701
                                                  email: ckirchmer@pulf.com
                                                  Office: 409-835-6000
                                                  Texas Bar No. 00794099
